NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TODD JOSEPH MITCHKA,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-242
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Crockett Farnell,
Senior Judge.

Todd Joseph Mitchka, pro se.


PER CURIAM.

              Affirmed. See State v. Cregan, 908 So. 2d 387 (Fla. 2005); Toney v.

State, 817 So. 2d 924 (Fla. 2d DCA 2002) (en banc); Comer v. State, 909 So. 2d 460

(Fla. 4th DCA 2005); Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA 2005); Teart v.

State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378 (Fla. 4th

DCA 1999).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.